PER CURIAM.
The Fairhope Single Tax Corporation (“FSTC”) appeals from a judgment awarding interest on attorney fees that had been previously awarded to J. Don Foster. For a thorough recitation of the facts leading to the award of attorney fees, see Fairhope Single Tax Corp. v. Rezner, 527 So.2d 1232 (Ala.1987). In Rezner, this Court approved the trial court’s decision to award attorney fees to Foster, but ordered that court to reconsider the amount of the award pursuant to our decision in that case. 527 So.2d at 1237. After remand, the trial court followed those instructions and determined that the award of fees was due to be reduced. It also awarded Foster interest on those fees as authorized by Ala.Code 1975, § 8-8-10. FSTC filed a motion to alter, amend, or vacate the judgment, arguing that the award of interest was improper. That motion was denied and FSTC appeals.
In Rezner, this Court recognized that FSTC “is not exactly like any other entity known to our law, and thus, our holding [was] a narrow one.” 527 So.2d at 1235. The same holds true for the issues and arguments presented in the instant appeal. Because of the unique nature of the issues in this appeal, an exhaustive discussion of those issues and the parties’ arguments would not benefit the bench and bar.
After reviewing the record, this Court concludes that the trial court did not err by determining that Foster was entitled to interest on the award of attorney fees. Such interest is expressly authorized by § 8-8-10. Because of the holding we reach on this issue, it is not necessary to address the other issues raised by FSTC. The judgment is affirmed.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.